Metcalf, J.
The legacy given to the plaintiff by her father did not, on her marriage, vest absolutely in her husband. It was a chose in action which survived to her on his death, unless he had reduced it to possession, or released it, or had made a valid assignment of it, or had, in some other way, legally barred her right to it. And any lawful exercise of an act of ownership, by a husband, over his wife’s chose in action, by which he appropriates it to his sole use, is such a reduction of it to possession as bars her right of survivorship. In this case, the legal effect of the facts is, that the plaintiff’s husband received the amount of her legacy, by applying it towards payment for the land which he purchased of her father’s residuary devisee, and in which she became entitled to dower.

Plaintiff nonsuit